Citation Nr: 1119252	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to vocational rehabilitation training outside the United States under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1999 to June 2000 and from May 2004 to May 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.  

The Veteran appeared at a Travel Board hearing at the Newark, New Jersey, RO in September 2009.  A transcript of the hearing is of record.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the training received by the Veteran at INSEAD was unique in nature and not available in the United States and preventing attendance would have caused personal hardship for the Veteran.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation training outside the United States under the provisions of Chapter 31, Title 38, United States Code, have been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3114 (West 2002); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.51, 21.52, 21.53, 21.57, 21.130 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of Chapter 31, Title 38, United States Code, are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  Generally, a veteran is entitled to a program of vocational rehabilitation if he has a service- connected disability that is rated 20 percent disabling or more and, as VA determines, is in need of rehabilitation due to an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

An employment handicap is defined as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined as a restriction on employability caused by a veteran's service- and nonservice-connected disabilities, deficiencies in education and training, negative attitude towards the disabled, and other pertinent factors.  38 C.F.R. § 21.51(c).

An "employment handicap" does not exist when either the veteran's employability is not impaired, that is, when a veteran who is qualified for suitable employment does not obtain or maintain such employment for reasons within his/her control, or when the veteran has overcome the effects of impairment of unemployability through employment in an occupation consistent with his/her pattern of abilities, aptitudes and interests, and is successfully maintaining such employment.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51(f)(2) (2009).

In each case in which a veteran has an employment handicap, VA must determine the reasonable feasibility of the veteran achieving a vocational goal.  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.50.  "Vocational goal" is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  To find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of a veteran's service-connected and nonservice-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2).

Achievement of a vocational goal is feasible if the following conditions are met: (1) goal is identified; (2) veteran's physical and mental conditions permit training to begin within a reasonable period; and (3) veteran possesses the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d).

Achievement of a vocational goal is not reasonably feasible if the effects of a veteran's disabilities (service- and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

VA may provide a vocational rehabilitation program outside the United States when VA determines that such training is necessary in a particular case to provide the preparation needed to render a veteran employable and enable such veteran to obtain and retain suitable employment, and in the best interest of such veteran and the Federal Government.  38 U.S.C.A. § 3114 (West 2002).

VA has adopted the following regulation, to implement the provisions of 38 U.S.C.A. § 3114:

(a) General. VA may provide educational and vocational courses outside a State if the case manager determines that such training is in the best interest of the veteran and the Federal Government.

(b) Specific conditions.

(1) The training must be necessary to enable the veteran to qualify for, obtain, and retain suitable employment in the occupational objective; and

(2) Either:

(i) The training is not available in the United States; or

(ii) The training is available in the United States, but personal hardship would result from requiring that the veteran pursue training in this country; and

(3) All necessary supportive and follow-up services, including medical care and treatment and employment services, reasonably can be provided by or through VA, considering such factors as the availability, accessibility and cost of such services.  38 C.F.R. § 21.130.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran graduated from USMA with a Bachelor of Arts Degree in psychology and law.  Thereafter, as an active duty Officer, he developed significant management experience.  His awards included (among others) the Bronze Star Medal, the Army Commendation Medal, the US Navy Achievement Medal, the Afghanistan Campaign Medal, the Ranger tab, and the Combat Action Badge. 

Service connection is currently in effect for sleep apnea, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; degenerative disc disease of the lower lumbar spine; bilateral pes planus; allergic rhinitis; external hemorrhoids; residual scars over the right elbow, hip, and knee; tinea versicolor; dermaphytosis, tinea pedis; alopecia areata; and hyperhidrosis, all rated as noncompensable.  The combined disability evaluation is 60 percent.  

In his June 2009 rehabilitation needs inventory application, the Veteran indicated that to gain meaningful employment in his desired career field, he had to first acquire a Masters in Business Administration from a top tier school with influential and international alumni.  He stated that he had previously not had any training or experience in civilian business affairs.  

In a June 2009 report, the Veteran's VA case manager found that the Veteran's service-connected disabilities contributed in substantial part to his impairment.  He noted that the Veteran had developed and/or transferable skills and that unemployment was outside the Veteran's control.  The case manager found that the Veteran's vocational goal was currently feasible.  

The Veteran maintains that the school that he received his MBA from, INSEAD, located in France, was unique from other MBA programs offered in the United States and that his not attending INSEAD would have caused him a financial hardship.  He maintains that he has met the criteria for allowing vocational benefits for vocational rehabilitation training outside the United States.

In support of his claim, the Veteran has indicated and provided documentation that his was rejected from three Business Schools in the United States, Harvard, UCLA, and Stanford Business School.  He indicated that following his discharge from service he was unemployed.  He stated that he had applied to several schools in the United States and that he had been rejected.  He noted that applying to these schools was expensive and had cost over $800 in application fees.  He indicated that he did not have money to continue to apply for additional schools.  He also noted that he had been accepted to INSEAD.  The Veteran indicated that in addition to having to apply to additional schools, which would have caused additional financial hardship, he would have also had to wait an additional year to apply for such schools as the deadline had passed to apply for the year in which the prior schools had rejected him.  

In support of his claim, the Veteran provided the acceptance letter from INSEAD, his passport/visa which had been obtained for study, and a copy of the lease for a furnished place to live while studying in France.  

At his September 2010 hearing, the Veteran indicated that INSEAD was different from its American counterparts in that the alumni were present in over 40 countries in the world.  He also noted that the INSEAD MBA program was completed in 10 months versus an average of 2 years for MBA programs in the United States.  The manner is which the classes were taught also varied from programs in the United States in that each period consisted of two month blocks.  The Veteran also testified as to having taken two course trips during his period of study, including one to Brazil and another to India, to study as well as to interact with alumni in those countries.  

The Veteran testified that he had little or no other options following his release from service as he had limited finances and had been rejected from the MBA programs that he had applied for in the United States.  

In support of his claim, the Veteran also submitted several articles which he felt showed a difference between INSEAD and other business schools in the United States.  The Board observes that in literature put out by INSEAD, it is noted that over 75 nationalities are represented in a typical INSEAD class and that no single nationality makes up more than 12 percent of the class.  INSEAD also indicated that MBA graduates joined organizations in more than 55 different countries.  INSEAD was also noted to be the only school that offered the opportunity to receive a world class education in three continents and to earn an MBA in just 10 months.  The Veteran also stated that one had to be proficient in three languages prior to graduating.  

The Veteran also submitted a detailed list of expenses he had incurred in order to become enrolled in INSEAD.  He noted that these expenses, totaling $12,500, were considered to have been unreimbursable if he had not attended INSEAD.  

Based upon the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the training received by the Veteran at INSEAD was unique in nature and not available in the United States and preventing attendance would have caused personal hardship for the Veteran.  The criteria for entitlement to vocational rehabilitation training outside the United States under the provisions of Chapter 31, Title 38, United States Code, have been met.


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to this claim, further assistance is not required to substantiate that element of the claim.


ORDER

Vocational rehabilitation training outside the United States under the provisions of Chapter 31, Title 38, United States Code, is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


